Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant’s response to patent application field 11/02/2018; claims foreign priority to 2017-222148, filed 11/17/2017
Claim(s) 1-11 are pending. Claim(s) 1, 10 and 11 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 11/02/2018, is attached to this Office Action.





CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language; wherein the specification provides sufficient description of the structure to achieve the function on page 2 paragraph(s) 31-32…i.e., [0031] The attribute adding software has an OCR function for converting a character image into character information represented by character codes. When character information is acquired from an electronic document obtained by scanning a paper document, OCR processing is performed on a character image in the electronic document to convert the character image into character information. The character information may be registered as attribute information. [0032] When attribute information is added to plural electronic documents, the OCR processing may be executed by specifying areas for each electronic document and obtained character information may be registered as attribute information. When this processing is repeated, the operation is cumbersome for a user and the claim meets the three prong test.  Such claim limitation(s) is/are: “acquisition unit” and “registration unit” in claim(s) 1 and 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Regarding claim 11, “means for” has been interpreted as invoking “means for” under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” and “registration unit” in claim(s) 1 and 10; because the specification provides sufficient description of the structure to achieve the function on page 2 paragraph(s) 31-32…i.e., [0031] The attribute adding software has an OCR function for converting a character image into character information represented by character codes. When character information is acquired from an electronic document obtained by scanning a paper document, OCR processing is performed on a character image in the electronic document to convert the character image into character information. The character information may be registered as attribute information. [0032] When attribute information is added to plural electronic documents, the OCR processing may be executed by specifying areas for each electronic document and obtained character information may be registered as attribute information. When this processing is repeated, the operation is cumbersome for a user and the claim meets the three prong test.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 7 and 9 rejected under 35 U.S.C. 101 because: Claim 19-20 rejected under 35 U.S.C. 101 because the claimed invention is/are directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
 Claim 1, 7 and 9 is/are directed towards an acquisition/registration unit. It is noted the current specification is not clear weather acquisition/registration unit is software/hardware… Therefore, the broadest reasonable interpretation is software, per se; which is not statutory as it is none of a process, machine, manufacture, or composition of matter. For this reason, the broadest reasonable interpretation of the claimed limitations are directed toward non-statutory subject matter.

In the interest of compact prosecution, the application is further examined against the prior art, as stated below, upon the assumption that the applicants may overcome the above stated rejections under 35 U.S.C. 101.


        Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shimazaki (“US 20160227066 A1” filed 05/15/2015 –Published 08/07/2016 [hereinafter “Shimazaki”]. 
Independent Claim 1, Shimazaki teaches: A document processing apparatus, comprising: an acquisition unit that acquires, from an electronic document, character information located in an area defined in advance based on a format of the electronic document. (Shimazaki the Abstract and Para 93, describing acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data…wherein a character string acquired by the character recognizing unit 26 and format information registered in advance…; Shimazaki further teaches: and a registration unit that registers the character information acquired by the acquisition unit as attribute information of the electronic document. (Shimazaki the Abstract and Para(s) 38, 99 and 109, describing the character recognizing unit 26 performs optical character recognition (OCR) on image data; wherein  acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data… a likelihood as a character string having a predetermined attribute that can be included in the image data based on a positional relationship with other parts …wherein format information is registered.…. the character information acquired by the acquisition unit as attribute information of the electronic document… In adtion, Para(s) 30, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. setting a display position of a frame using information on coordinates and sizes included in the layout information of a position of the area where the character information to be registered as the attribute information (a title, a date, a name, an organization name, a store name, or the like)  is acquired from the electronic document…)

Independent Claim 10, Shimazaki teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process comprising: acquiring, from an electronic document, character information located in an area defined in advance based on a format of the electronic document; …. (Shimazaki the Abstract and Para 93, describing acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data…wherein a character string acquired by the character recognizing unit 26 and format information registered in advance…; Shimazaki further teaches: and registering the acquired character information as attribute information of the electronic document. (Shimazaki the Abstract and Para(s) 38, 99 and 109, describing the character recognizing unit 26 performs optical character recognition (OCR) on image data; wherein  acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data… a likelihood as a character string having a predetermined attribute that can be included in the image data based on a positional relationship with other parts …wherein format information is registered.…. the character information acquired by the acquisition unit as attribute information of the electronic document…
In adtion, Para(s) 30, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. setting a display position of a frame using information on coordinates and sizes included in the layout information of a position of the area where the character information to be registered as the attribute information (a title, a date, a name, an organization name, a store name, or the like)  is acquired from the electronic document…)

Independent Claim 11, Shimazaki teaches: A document processing apparatus, comprising : acquisition means for acquiring, from an electronic document, character information located in an area defined in advance based on a format of the electronic document; …. (Shimazaki the Abstract and Para 93, describing acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data…wherein a character string acquired by the character recognizing unit 26 and format information registered in advance…; Shimazaki further teaches: and registration means for registering the character information acquired by the acquisition means as attribute information of the electronic document. (Shimazaki the Abstract and Para(s) 38, 99 and 109, describing the character recognizing unit 26 performs optical character recognition (OCR) on image data; wherein  acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data… a likelihood as a character string having a predetermined attribute that can be included in the image data based on a positional relationship with other parts …wherein format information is registered.…. the character information acquired by the acquisition unit as attribute information of the electronic document… In adtion, Para(s) 30, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. setting a display position of a frame using information on coordinates and sizes included in the layout information of a position of the area where the character information to be registered as the attribute information (a title, a date, a name, an organization name, a store name, or the like)  is acquired from the electronic document…)

     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-9 rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (“US 20160227066 A1” filed 05/15/2015 –Published 08/07/2016 [hereinafter “Shimazaki”], in view of Kono et al., (“US 20080187221 A1” filed 08/02/2007- Published 08/07/2008 [hereinafter “Kono”].
Claim 2, Shimazaki further teaches…a reception unit that receives a setting of a position of the area where the character information to be registered as the attribute information is acquired from the electronic document. (Shimazaki the Abstract and Para(s) 30, 93, 99 and Fig. 9, describing acquiring unit …wherein an image receiving unit 24…receiving a collation result between a character string acquired by the character recognizing unit 26 and format information registered in advance…. setting a display position of a frame using information on coordinates and sizes included in the layout information of a position of the area where the character information to be registered as the attribute information (a title, a date, a name, an organization name, a store name, or the like)  is acquired from the electronic document…)
Shimazaki does not expressly teach: …and a memory that stores, as coordinate information, the position of the area whose setting is received by the reception unit, wherein the acquisition unit acquires, from the electronic document, the character information located in the area indicated by the coordinate information stored in the memory. However, the combination of Shimazaki and Kono teach these limitation (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said and a memory that stores, efficient to acquire entry data from each of a large number of forms of uniform layout without taking much time. …performing character recognition with an OCR (Optical Character Reader) for read data of the form read by a scanner [In Kono Para(s) 3 and 5. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3, Shimazaki further teaches…wherein the memory stores, for each type of the attribute information, the coordinate information of the area where the character information is acquired, and wherein the acquisition unit acquires, from the electronic document, the character information located in the area indicated by the coordinate information stored in the memory for each type of the attribute information. (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 18 and Fig. 2, further describing the image forming apparatus … read image input part 21, a marking detection part 22, an attribute name extraction part 23, a data type discrimination part 24, an attribute name detection part 25, an attribute name estimation part 26, an attribute value extraction part 27, a character recognition processing part 28, a layout analysis part 29 and an attribute value information memory 30 are illustrated- In the BRI, is recolonized as the memory stores, for each type of the attribute information as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said wherein the memory stores, for each type of the attribute information, the coordinate information of the area where the character information is acquired, and wherein the acquisition unit acquires, from the electronic document, the character information located in the area indicated by the coordinate information stored in the memory for each type of the attribute information as taught by Kono; that is provided automatically extracting entry items on a document form….It is efficient to acquire entry data from each of a large number of forms of uniform layout without taking much time. …performing character recognition with an OCR (Optical Character Reader) for read data of the form read by a scanner [In Kono Para(s) 3 and 5. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 4, Shimazaki further teaches…wherein the memory stores characteristic information related to characteristics of the attribute information to be acquired, and wherein the acquisition unit acquires, from the electronic document, the character information located in the area defined in advance based on the format of the electronic document by using the characteristic information stored in the memory. (Shimazaki the Abstract and Para 93, describing acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data…wherein a character string acquired by the character recognizing unit 26 and format information registered in advance…; Shimazaki further teaches: …Also Shimazaki in Para(s) 38, 99 and 109, describing the character recognizing unit 26 performs optical character recognition (OCR) on image data; wherein  acquiring unit that acquires, for each of the plurality of specified parts, layout information including the position of the part in the image data… a likelihood as a character string having a predetermined attribute that can be included in the image data based on a positional relationship with other parts …wherein format information is registered.…. the character information acquired by the acquisition unit as attribute information of the electronic document…. In the BRI, is recognized as characteristic information related to characteristics of the attribute information to be acquired as claimed.)

Claim 5, Shimazaki further teaches…a notification unit that gives, when the character information acquired by the acquisition unit from the area defined in advance contradicts the characteristic information stored in the memory, a notification that the acquired character information is not registrable as the attribute information. (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 39, further mentions if the character string matched with the registered attribute name does not exist among the character strings extracted from the read form (N at step 204), the attribute value extraction part 27 generates the character or character string liable to be mistaken as the registered attribute name as an attribute name variation pattern by performing the natural language process (step 211). For example, in the case of "FIXED ASSETS NAME", the attribute name variation pattern is the "NAME OF FIXED ASSETS". In this exemplary embodiment, the attribute name variation pattern is generated, when needed, but may be generated at the stage of the preparatory process for extracting the attribute name and registered in the attribute value information memory 30… In the BRI, is recognized as notification that the acquired character information is not registrable as the attribute information as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said a notification unit that gives, when the character information acquired by the acquisition unit from the area defined in advance contradicts the characteristic information stored in the memory, a notification that the acquired character information is not registrable as the attribute information as taught by Kono; that is provided automatically extracting entry items on a document form….It is efficient to acquire entry data from each of a large number of forms of uniform layout without taking much time. …performing character recognition with an OCR (Optical Character Reader) for read data of the form read by a scanner [In 

Claim 6, Shimazaki further teaches…wherein the characteristic information includes information related to a character type, (In Kono Para 18, describing a read image input part 21, a marking detection part 22, an attribute name extraction part 23, a data type discrimination part 24, an attribute name detection part 25, an attribute name estimation part 26, an attribute value extraction part 27, a character recognition processing…) Also in Koo teaches: …and wherein, when a character type of the character information acquired by the acquisition unit from the area defined in advance is not identical to the character type included in the characteristic information stored in the memory, the notification unit gives the notification that the acquired character information is not registrable as the attribute information. (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 39, further mentions if the character string matched with the registered attribute name does not exist among the character strings extracted from the read form (N at step 204), the attribute value extraction part 27 generates the character or character string liable to be mistaken as the registered attribute name as an attribute name variation pattern by performing the natural language process (step 211). For example, in the case of "FIXED ASSETS NAME", the attribute name variation pattern is the "NAME OF FIXED ASSETS". In this exemplary embodiment, the attribute name variation pattern is generated, when needed, but may be generated at the stage of the preparatory process for extracting the attribute name and registered in the attribute value information memory 30… In the BRI, is recognized as the acquired character information is not registrable as the attribute information as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said  wherein the characteristic information includes information related to a character type, and wherein, when a character type of the character information acquired by the acquisition unit from the area defined in advance is not identical to the character type included in the characteristic information stored in the memory, the notification unit gives the notification that the acquired character information is not registrable as the attribute information as taught by Kono; that is provided automatically extracting entry items on a document form….It is efficient to acquire entry data from each of a large number of forms of uniform layout without taking much time. …performing character recognition with an OCR (Optical Character Reader) for read data of the form read by a scanner [In Kono Para(s) 3 and 5. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.



Claim 7, Shimazaki further teaches… a notification unit that gives, when the acquisition unit fails to acquire the character information from the area defined in advance, a notification that the attribute information is not registrable. (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 39, further mentions if the character string matched with the registered attribute name does not exist among the character strings extracted from the read form (N at step 204), the attribute value extraction part 27 generates the character or character string liable to be mistaken as the registered attribute name as an attribute name variation pattern by performing the natural language process (step 211). For example, in the case of "FIXED ASSETS NAME", the attribute name variation pattern is the "NAME OF FIXED ASSETS". In this exemplary embodiment, the attribute name variation pattern is generated, when needed, but may be generated at the stage of the preparatory process for extracting the attribute name and registered in the attribute value information memory 30… In the BRI, is recognized as acquisition unit fails to acquire the character information from the area defined in advance as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said  … a notification unit that gives, when the acquisition unit fails to acquire the character information from the area defined in advance, a notification that the attribute information is not registrable as 

Claim 8, Shimazaki further teaches… wherein, when the attribute information is not properly registered, the reception unit receives again the setting of the position of the area where information to be registered as the attribute information is acquired. (In Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 39, further mentions if the character string matched with the registered attribute name does not exist among the character strings extracted from the read form (N at step 204), the attribute value extraction part 27 generates the character or character string liable to be mistaken as the registered attribute name as an attribute name variation pattern by performing the natural language process (step 211). For example, in the case of "FIXED ASSETS NAME", the attribute name variation pattern is the "NAME OF FIXED ASSETS". In this exemplary embodiment, the attribute name variation pattern is generated, when needed, but may be generated at the stage of the preparatory process for extracting the attribute name and registered in the attribute value information memory 30… In the BRI, is recognized as he attribute information is not properly registered as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of the character information acquiring, to include a means said  … wherein, when the attribute information is not properly registered, the reception unit receives again the setting of the position of the area where information to be registered as the attribute information is acquired as taught by Kono; that is provided automatically extracting entry items on a document form….It is efficient to acquire entry data from each of a large number of forms of uniform layout without taking much time. …performing character recognition with an OCR (Optical Character Reader) for read data of the form read by a scanner [In Kono Para(s) 3 and 5. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 9, Shimazaki further teaches… a setting unit that sets whether to automatically register the character information acquired by the acquisition unit as the attribute information of the electronic document, wherein, when the setting unit makes a setting such that the character information is automatically registered and when the electronic document is displayed, the registration unit automatically registers the character information acquired by the acquisition unit as the attribute information of the electronic document. (In Kono Para(s) 31 and 34 and 36, describing the scanner 3 read the form on which the attribute values are entered …The read image data may be acquired …in the case of preparation. Herein, since it is presupposed that the template and the read form have the same layout, the attribute name matched with the registered attribute name should exist at the position specified from the positional information of the registered attribute name on the read form…where the attribute value corresponding to each attribute name can be automatically acquired…. Also Kono the Abstract and Para(s) 21 and 27, describing data set and registered in the attribute value information memory 30; registers the attribute name extraction part 23; which obtains the coordinate values associated with the attribute name in the attribute value information memory…In Para 39, further mentions if the character string matched with the registered attribute name does not exist among the character strings extracted from the read form (N at step 204), the attribute value extraction part 27 generates the character or character string liable to be mistaken as the registered attribute name as an attribute name variation pattern by performing the natural language process (step 211). For example, in the case of "FIXED ASSETS NAME", the attribute name variation pattern is the "NAME OF FIXED ASSETS". In this exemplary embodiment, the attribute name variation pattern is generated, when needed, but may be generated at the stage of the preparatory process for extracting the attribute name and registered in the attribute value information memory 30… In the BRI, is recognized as he attribute information is not properly registered as claimed.)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Shimazaki’s character information associated with coordinate of the location of .

-				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YOSHIDA et al., (“US 20180189562 A1” Con of PCT/JP2016/075721 filed 09/01/216), provides a character recognition apparatus includes a character string image acquisition unit, a combination graph generation unit, a combination graph integration unit and an output unit. The character string image acquisition unit acquires a character string image [the Abstract and Para(s) 16-23].
Ozawa et al., (“US 20040190035 A1” filed 09/12/2006-Published 09/30/2004), provides the acquisition component … the pieces of attribute information are tree-Para(s) 89, 98 and 108-113].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/QUOC A TRAN/Primary Examiner, Art Unit 2177